Citation Nr: 1827406	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. R.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1980.  The Veteran had additional service in the United States Army National Guard and the United States Army Reserves in 1986 and 1987 for periods of active duty for training (ACDUTRA).

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2011, the Veteran and Ms. R. testified during a Travel Board hearing. A transcript of the hearing is of record.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was notified of this and informed of his options for another Board hearing in a February 2014 letter.  He was also informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another hearing, no response was received.  However, the Veteran was offered the chance to appear at another hearing in October 2017.  The Veteran requested to appear at a hearing at his local RO before a member of the Board in a November 2017 letter.  In March 2018, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

A November 2011 remand directed VA to obtain the Veteran's complete service records, and his Social Security Administration (SSA) records; a July 2012 response from SSA notified VA that these records were unavailable.   

In an August 2014 remand, the Board directed VA to again attempt to obtain the Veteran's Reserve and National Guard service records.  Additional service records were obtained following the August 2014 remand.

In a March 2016 remand, the Board directed VA to obtain an examination to determine the etiology of the Veteran's claimed psychiatric disability.  In the March 2016 remand, the Board also recharacterized the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2017, the Board remanded the Veteran's claim for an addendum opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his diagnosed schizophrenia began during his active duty service.  He asserts that the first experienced hallucinations while on active duty but did not seek psychiatric treatment at that time.  He reports that he experienced continued psychiatric symptoms ever since his period of active duty. 

The Board notes that the service treatment record appears to be incomplete; the only service medical examination of record is from June 1983.  Although the RO has attempted to obtain all of the Veteran's service treatment records, it has been unable to do so.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board requested in the April 2017 that a VA examiner provide an opinion as to whether the Veteran's diagnosed schizophrenia is related to his service, and specifically to consider the Veteran's lay statements regarding the onset and progression of the Veteran's symptomatology.  

However, the May 2017 VA examiner opined that there was "no evidence that the Veteran incurred the claimed psychiatric disability in active service, OR the claimed psychiatric disability was aggravated by active service..."  Yet the Veteran testified in April 2011 that his symptoms began in-service and Ms. R. testified that the Veteran was not hostile when he entered service, but was hostile when he returned from service.  The Veteran testified at the March 2018 hearing that he had no hallucinations before he entered service, but then experienced hallucinations in-service.  An August 2013 opinion written by the Veteran's treating registered nurse reported that the Veteran first began experiencing symptoms during service and did not report them for fear of discharge.  Further, the opinion noted that the Veteran continued to experience audio and visual hallucinations during his in-service deployment to Germany.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above actions have been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be conducted.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review the records from the Veteran's Reserve and National Guard service, the VA treatment records dated August 1993 that show the Veteran was treated on an in-patient basis for schizophrenia "that had gone undiagnosed for many years," and the August 2013 opinion indicating the Veteran's symptoms began during service.  The examiner should then:

a)  Provide a specific diagnosis for any current acquired psychiatric disorder.

b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder originated during, or is etiologically related to, active duty service.  The VA examiner should specifically address the lay evidence from the Veteran and Ms. R. indicating that the symptoms began in-service and the August 2013 opinion indicating the Veteran's symptoms began in-service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


